Citation Nr: 0013759	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-01 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for alcoholism.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from July 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  

The appellant appears to raise the issue of entitlement to 
several disabilities as being due to alcoholism.  These 
claims are not inextricably intertwined with the current 
claim and have not been developed for appellate consideration 
by the RO.  Therefore, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record that 
shows the appellant has been diagnosed with alcoholism.  

2.  There is no competent medical evidence of a nexus between 
the appellant's claimed alcoholism and inservice disease or 
injury.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for alcoholism.  38 U.S.C.A. §§ 105(a), 
1110, 5107, 7104(c) (West 1991); 38 C.F.R. §§ 3.301, 3.303(d) 
(1999); VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31,263 (1998); Barela v. West, 11 Vet. App. 280 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he began drinking alcohol during 
his period of active military service to forget the traumatic 
events that he witnessed and that as a result he developed 
alcoholism.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

As set forth above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service; however, the law, as written 
by Congress, specifically provides that no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2).  

Under 38 C.F.R. § 3.301(d), an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol by the person 
on whose behalf service benefits are claimed.  For the 
purposes of this section, alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  

In November 1996, the VA General Counsel determined that for 
claims (such as this one) filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(which amended 38 U.S.C.A. §§ 105(a), 1110, and 1131), 
precluded an injury or disease that was a result of a 
person's own abuse of alcohol or drugs from being considered 
incurred in line of duty, as required by 38 U.S.C.A. § 
105(a), and thus, precluded any resulting disability or death 
from being considered service connected.  VA O.G.C. Prec. Op. 
No. 11-96 (Nov. 15, 1996), 61 Fed. Reg. 6,670 (1996); See 
also VA O.G.C. Prec. Op. No 2-97 (Jan. 16, 1997), 62 Fed. 
Reg. 15,565 (1997).  These VA General Counsel Opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c).  

In Barela v. West, 11 Vet. App. 280 (1998), however, the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. §38 U.S.C.A. § 1110, by its terms, 
prohibits only the payment of "compensation" for disability 
due to alcohol and drug abuse; it does not bar an award of 
service connection.  See also VA O.G.C. Prec. Op. No. 2-98 
(Feb. 10, 1998), 63 Fed. Reg. 31,263 (1998).  Thus, under the 
Court's interpretation, the Board must address the claim of 
service connection for alcoholism.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for alcoholism.  In this case, service medical 
records are negative for any complaints, or diagnostic 
findings regarding alcoholism during service.  While the 
appellant has submitted statements from his spouse and 
friends that talk about his problems with alcohol, he has not 
submitted any competent medical evidence to show that he has 
been clinically diagnosed with alcoholism.  Therefore, the 
first element required to show a well-grounded claim is not 
met.  The second element of Caluza is not met because the 
service medical records do not show any complaint, treatment, 
or finding of alcoholism.  The third element of Caluza is 
also not met because the appellant fails to show the required 
nexus between his claimed alcoholism and service.  There is 
no medical evidence that identifies a link of alcoholism to 
the appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his problems with alcohol, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
a diagnosis of alcoholism or regarding any etiological 
relationship of his claimed alcoholism to service.  
Consequently, his lay statements, while credible with regard 
to his subjective complaints and history, are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for alcoholism 
is plausible or otherwise well grounded.  Therefore, it must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
January 1999.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for alcoholism on 
the basis that it was not well grounded, the Board concludes 
that this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


ORDER

Service connection is denied for alcoholism.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

